DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-20 are objected to because of the following informalities:  recites, “A computer program product comprising a computer readable storage medium”. Under the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meanings of computer readable media, particularly when the specification is silent. The claims cover must be rejected under U.S.C 101 as covering non-statutory subject matter.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only stator embodiments to avoid a rejection under 35U.S.C. 101 by adding the limitation “non-transitory” to the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13-17 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nath et al. [PG. Pub. No.: US 2012/0235865 A1].
With regards to claim 1,  Nath discloses method comprising: in response to receiving data from at least one calibration sensor (¶0020) and data from an itinerant sensor (Bluetooth Media access control proximity detection, Fig. 3, ¶0016 & ¶0018), comparing the data from the at least one calibration sensor and the data from the itinerant sensor (step 204, Fig. 2, ¶ 0037); in response to the comparing, determining, by one or more processors (111, data hub/base, ¶0034), an accuracy of the itinerant sensor (confidence calculation, ¶0038 & ¶0042); generating, by the one or more processors, one or more calibration parameters based on the determining (confidence computation using database from system process, ¶0037) and based on a machine learning associated with preexisting sensor information (learning adjustment process to improve the confidence computation by adjustment of parameters of the computation, ¶0020); and executing, by the one or more processors, the one or more calibration parameters (¶0037-0039). 
With regards to claim 2, Nath discloses calibrating the itinerant sensor in response to determining the itinerant sensor (proximity detector) is within a first range of 
With regards to claim 3, Nath discloses recording itinerant sensor data in response to determining the itinerant sensor is within a second range of the at least one calibration sensor (secondary threshold, ¶0040).    
With regards to claim 6, Nath discloses one or more calibration parameters comprises reporting a result of the comparing to a computer system (111, data hub, ¶0035 and system parameters, ¶0042). 
With regards to claim 7, Nath discloses the machine learning includes identifying patterns and associations between the at least one calibration sensor and the itinerant sensor based on data associated with an itinerant sensor type (Once the calibration is computed, the results are logged and system vector component weights are updated the data hub. Following the system update or no indication of an adverse event, the system returns to its normal detection cycle, ¶0042).
With regards to the System thereof claims 8-10, 13 & 14 are thereby met by the Methods thereof Nath as cited above in claims 1-3, 6 & 7.
With regards to claim 15,  Nath discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising (It is clearly understood and well known in the art that for a Bluetooth device, a date hub, and an overall system process to function one must have a computer program to executed these functions for the Invention to operate as its intended function): in response to receiving data from at least one calibration sensor 
With regards to claim 16, Nath discloses calibrating the itinerant sensor in response to determining the itinerant sensor is within a first range of the at least one calibration sensor, wherein the one or more calibration parameters is an adjustment to a readout of the itinerant sensor (¶0038). 
With regards to claim 17, Nath discloses recording itinerant sensor data in response to determining the itinerant sensor is within a second range of the at least one calibration sensor (secondary threshold, ¶0040).
With regards to claim 20, Nath discloses wherein the one or more calibration parameters comprises reporting a result of the comparing to a computer system (111, data hub, ¶0035 and system parameters, ¶0042). 


Allowable Subject Matter
Claims 4, 5, 11, 12, 18 &19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not disclose or suggest the Method claimed in response to receiving a second set of data from the itinerant sensor and a set of data from a mobile sensor, comparing the second set of data from the itinerant sensor and the data from the mobile sensor; in response to the comparing the second set of data from the itinerant sensor and the data from the mobile sensor, determining, by one or more processors, an accuracy of the mobile sensor; generating, by the one or more processors, one or more mobile sensor calibration parameters based on the determining the accuracy of the mobile sensor and based on a machine learning associated with preexisting mobile sensor information; and executing, by the one or more processors, the one or more mobile sensor calibration parameters. Claim 5 depends therefrom claim 4.
With regards to claim 11, the prior art does not disclose or suggest the claimed in response to receiving a second set of data from the itinerant sensor and a set of data from a mobile sensor, comparing the second set of data from the itinerant sensor and the data from the mobile sensor; in response to the comparing the second set of data from the itinerant sensor and the data from the mobile sensor, determining an accuracy of the mobile sensor; generating one or more mobile sensor calibration parameters based on the determining the accuracy of the mobile sensor and based on a machine 
With regards to claim 18, the prior art does not disclose or suggest the claimed in response to receiving a second set of data from the itinerant sensor and a set of data from a mobile sensor, comparing the second set of data from the itinerant sensor and the data from the mobile sensor; in response to the comparing the second set of data from the itinerant sensor and the data from the mobile sensor, determining an accuracy of the mobile sensor; generating, by the one or more processors, one or more mobile sensor calibration parameters based on the determining the accuracy of the mobile sensor and based on a machine learning associated with preexisting mobile sensor information; and executing the one or more mobile sensor calibration parameters. Claim 19 depends therefrom claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852